Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US Patent Application Publication no. 2017/0029300) in view of Manikkathiagarajah et al. (US Patent Application Publication no. 2014/0027307).
 	With regard to claim 13, Yeung discloses a system for water disinfection by means of electroporation (abstract; paragraphs 16, 19), comprising a reactor composed 
	Even though Yeung fails to explicitly teach an applied current density between 100 – 300 A/m2, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Yeung discloses all of the claimed structural limitations of the system for water disinfection by electroporation and thus, it meets the claim.
 	In addition, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.II.A.
 	It is well known in the art to adjust the current density and exposure times in electroporation systems for water disinfection in order to achieve complete microbial inactivation, as taught by Manikkathiagarajah (paragraphs 169, 175; figures 3a; 5a). Manikkathiagarajah discovered that a lowest current density to achieve complete inactivation was 16 mA/cm2 (~160 A/m2, falls within the claimed range; paragraphs 169; 171, 175) at exposure times of several minutes (paragraph 175; falls within the claimed range of at least 0.576 seconds). One having ordinary skill in the art would have found it obvious to determine the optimum values of current density and exposure times at the anodes in order to achieve complete microbial inactivation by routine experimentation.
	With regard to claim 14, the electrodes used on the reactor of Yeung are made of metals or metal alloys (paragraphs 23-24).
With regard to claim 15, the electrodes of Yeung may be composed of ceramic materials or ceramic materials doped with metals (paragraphs 106, 134, 137, 140).
With regard to claim 16, Yeung discloses wherein the electrodes present a mixed metal/organic or organic/ceramic composition (paragraphs 106, 134, 137, 140, 152, 155).
With regard to claim18, the cell of Yeung consists of a sequence of alternate anodes (positive electrodes) and cathodes (negative electrodes; figure 2).
With regard to claim 21, Yeung further teaches wherein the electric current is intermittently applied using pulsed current, in accordance to current activation/deactivation sequences (abstract; paragraphs 16, 28-32; 98-101).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Manikkathiagarajah as applied to claim 13 above, and further in view of Housley et al. (US Patent Application Publication no. 2018/0169399).
With regard to claim 19, the modified Yeung teaches all of the features discussed above but fails to disclose wherein the cell is exclusively composed of activatable anodes that operate as a cathode when they are inactive or as an anode when they are active.
Housley discloses an electroporation system comprising a cell with a pattern of anodes and cathodes wherein a switch box was used to shift an active array of electrodes to a second field/inactive position in order to improve efficiency of the device (paragraphs 73, 137). One having ordinary skill in the art at the time of filing would have found it obvious to shift an active array of electrodes of modified Yeung to a second field/inactive position, as taught by Housley, in order to improve efficiency of the electroporation device
With regard to claim 20, the cell of Housley is made up of a system of bipolar plates that comprise a side acting as an anode and another side acting as a cathode, both induced by the flow of current through them (paragraphs 74, 75, 81, 168).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung in view of Manikkathiagarajah as applied to claim 1 above, and further in view of Vecitis et al. (US Patent Application Publication no. 2012/0234694).

Vecitis discloses an electroporation device to sterilize water at high flow rates comprising diamond electrodes doped with metals in order to enhance the electro-catalytic activity of the electrodes (paragraphs 4, 53, 390, 439-440). One having ordinary skill in the art would have found it obvious to use diamond electrodes doped with metals in the electroporation device of Yeung because as taught by Vecitis, these electrodes are well known in the art to be effective to sterilize water by electroporation while enhancing the electro-catalytic activity of the electrodes and one would have a reasonable expectation of success in doing so. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Yeung fails to teach a current density between 100 and 300 A/m2 and the time it takes to the water to flow from the inlet and the outlet being at least 0.576s. After further search and consideration, a new ground of rejection has been presented in view of Manikkathiagarajah et al. 
Applicant's arguments filed on November 5, 2020, with respect to claim 14, have been fully considered but they are not persuasive. The applicant argues that the prior art made of record fails to teach electrodes made of titanium, ruthenium, or iridium. However, claim 14 is not limited to these metals. In fact, claim 14 recites, in part, “electrodes made of any of these metals or other metals or metal alloys”. Therefore, the previous rejections in view of Yeung are still deemed proper and are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794